Case: 12-30595       Document: 00512176675         Page: 1     Date Filed: 03/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2013
                                     No. 12-30595
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AARON WAYNE SNEED, also known as Yung Time, also known as Aaron
Sneed,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-136-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Aaron Wayne Sneed appeals from the district court’s denial of his motion
for a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2). Sneed was
sentenced to a 120-month term of imprisonment in 2007 for possession with
intent to distribute cocaine base. This was the statutory mandatory minimum
term of imprisonment at the time of Sneed’s sentencing.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30595       Document: 00512176675   Page: 2   Date Filed: 03/15/2013

                                  No. 12-30595

      On appeal, Sneed argues that the district court erred by failing to apply
the Fair Sentencing Act (FSA), then use its discretion under 18 U.S.C. § 3553(a)
to lower his sentence.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission.” § 3582(c)(2); see United States v. Doublin, 572
F.3d 235, 237 (5th Cir.2009). The district court’s decision whether to reduce a
sentence under § 3582(c)(2) is reviewed for an abuse of discretion, while the
court’s interpretation of the Guidelines is reviewed de novo. United States v.
Evans, 587 F.3d 667, 672 (5th Cir.2009). A sentence reduction is not authorized
if the amendments to the Guidelines “do[ ] not have the effect of lowering the
defendant’s applicable guideline range because of the operation of another
guideline or statutory provision (e.g., a statutory mandatory minimum term of
imprisonment).” § 1B1.10, p.s., comment. (n.1(A)).
      Sneed was sentenced in 2007, before the 2010 enactment of the FSA. The
FSA does not apply retroactively to defendants sentenced before its effective
date. United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011). A mandatory
minimum statutory penalty overrides the retroactive application of a new
Guideline. United States v. Pardue, 36 F.3d 429, 431 (5th Cir.1994). Sneed’s
sentence of 120 months of imprisonment was statutorily mandated, and, thus,
he was not “sentenced to a term of imprisonment based on a sentencing range
that has subsequently been lowered by the Sentencing Commission.”
§ 3582(c)(2); see Pardue, 36 F.3d at 431.
      AFFIRMED.




                                        2